EXHIBIT 12.01 EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Computation of Ratios of Earnings to Fixed Charges Third Quarter First Nine Months (Dollars in millions) Earnings before income taxes $ Add: Interest expense 26 20 79 63 Appropriate portion of rental expense (1) 3 4 9 11 Amortization of capitalized interest 2 2 6 6 Earnings as adjusted $ Fixed charges: Interest expense $ 26 $ 20 $ 79 $ 63 Appropriate portion of rental expense (1) 3 4 9 11 Capitalized interest 2 14 Total fixed charges $ 29 $ 24 $ 90 $ 88 Ratio of earnings to fixed charges 10.0x 8.2x 8.1x 4.1x For all periods presented, the interest component of rental expense is estimated to equal one-third of such expense. 87
